 ASG INDUSTRIES, INCASG Industries, Inc.-Kingsport PlantandInterna-tionalAssociation foMachinists and AerospaceWorkers, AFL-CIO, PetitionerandUnited Glassand Ceramic Workers of North America,AFL-CIO,CLC, PetitionerandLocal 934, International Broth-erhood of ElectricalWorkers,AFL-CIO, Peti-tioner.Cases 10-RC-8511, 10-RC-8512, and 10-RC-8516May 27, 1971DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon separate petitions duly filed under Section 9(c)of the National Labor Relations Act, as amended, aconsolidated hearing was held before Hearing OfficerRobert C. Batson of the National Labor RelationsBoard. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series 8,as amended, these cases were transferred to the Boardfor decision.Local 934, International Brotherhood of ElectricalWorkers, AFL-CIO, Petitioner in Case 10-RC-8516,and also the Employer and the Intervenor, Local15349, International Union of District 50, Allied andTechnicalWorkers, United States and Canada, filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in these cases,' the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The Petitioner in Case 10-RC-8516, Local 934,IBEW, seeks to sever the electricians and associatedemployees, and also the powerhouse employees, total-ing about 25, from the existing plantwide collective-bargaining unit of more than 500 employees. The Peti-'The Employer's request for oral argument is denied,as the positions ofthe parties have been adequately set forth in the briefs557tioner in Case 10-RC-8512, the Employer, and theIntervenor all oppose such severance as inappropriateand would retain the existing unit.The controlling precedent, as the parties recognized,isMallinckrodt Chemical Works,162 NLRB 387, 397,where we held that in severance cases we would nolonger apply automatic rules, but would evaluate allrelevant considerations; and we set forth six illustrativeareas of inquiry. As applied to the present case, we noteparticularly that two of the leading areas of inquiry arethe history of collective bargaining of the employeessought to be severed, and the extent to which suchemployees had established and maintained their sepa-rate identity during the period of inclusion in thebroader unit.On November 26, 1963, the Board certified the Inter-venor's predecessor as the statutory representative in astipulated appropriate plantwide unit which includedthe employees Local 934, IBEW, now seeks to sever.Since that date plantwide collective-bargaining con-tracts have continuously included such employees.During all these years there has been no separate bar-gaining for the employees sought to be severed. Indeed,they have not even attempted to bargain separatelyexcept for one fleeting incident several years ago, verybriefly and vaguely mentioned in the record, when theelectriciansapparently requested their immediatesupervisor for an additional wage increase apart fromthe remaining employees in the plantwide unit. Butthere is no evidence that this request was granted, orthat it was even further pursued by the employees in-volved. Affirmatively, the evidence shows that the elec-tricians did in fact participate in the Intervenor's ad-ministration of the collective-bargaining contract; theyhave a union steward, and they previously held thepresidency and other offices in the Intervenor. The evi-dence also shows that the electricians work closely withother employees: for example,teamswhich includemillwrights and electricians do composite emergencyrepair and maintenance work on a regular basis toassist inthe production process.In the face of affirmative evidence that the electri-cians constitute an integral part of the Employer's pro-duction process, and in the absence of any countervail-ing evidence of a separate identity of the electricians,Local 934, IBEW, argues principally that the collec-tive-bargaining historybefore 1963,when the Inter-venor was first certified, showed instability in the plant-wide unit; and for this reason the Board should nowgrant the present severance petition. We find no meritin this argument, which would base tomorrow's bar-gaining not on the current facts but on a stale state offacts which ceased to exist many years ago.Accordingly, we find that in Case 10-RC-8516 Peti-tioner Local 934, IBEW, has not established that aseparate unit, or two separate units of electricians and190 NLRB No. 110 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDpowerhouse employees, should be severed from the ex-isting plantwide appropriate unit.We shall thereforedismiss the petition filed in that case.In Cases 10-RC-8511 and 10-RC-8512, the Peti-tioners both seek the identical plantwide unit currentlyrepresented by the Intervenor under a now expiredcollective-bargaining agreement, and both the Em-ployer and the Intervenor agree that such a unit isappropriateOn the basis of the entire record, we ac-cordingly find that the following employees of the Em-ployer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the ActAll the Employer's production and maintenanceemployees at the Kingsport plant (formerly BlueRidge Glass Division), including truck drivers,group leaders, chief operators, and cafeteria em-ployees, but excluding all office clerical employees,plant clerical employees, storekeepers, timekeep-ers, laboratory employees, professional employees,brick masons,and supervisors as defined in theAct.ORDERIt is hereby ordered that the petition filed by local934, International Brotherhood of Electrical Workers,AFL-CIO, in Case 10-RC-8516 be, and it hereby is,dismissed.[Direction of Election' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLRB v Wynian-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 10 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed